IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1411
                               Filed February 3, 2021


IN THE INTEREST OF D.P.,
Minor Child,

A.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Misty White, Sigourney, for appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Denise McKelvie Gonyea of McKelvie Law Office, Grinnell, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       A father appeals the termination of his parental rights to his child, born in

2009.1 He contends (1) the district court should have afforded him six additional

months to work toward reunification and (2) termination was not in the child’s best

interests.

       The department of human services learned that the child’s step-father was

a registered sex offender and he physically assaulted the child.          The child

described “a lot of physical discipline” in the home, attempts by the step-father “to

touch her,” and “being confined/locked in her bedroom.”

       The department implemented a safety plan under which the mother was to

encourage the step-father to leave the home. The mother instead asked to have

the child removed from her care. The child’s father was not a viable placement

option because he lived in a home for adults with disabilities that did not permit

children. The child was placed in foster care, where she remained throughout the

proceedings.

       The district court adjudicated the child in need of assistance and eventually

terminated     the     father’s     parental     rights    pursuant      to     Iowa

Code section 232.116(1)(f) (2020).     That provision requires proof of several

elements, including proof the child cannot be returned to the parent’s custody. The

father does not challenge the evidence supporting the ground for termination. As

noted, he argues the district court should have granted him “an additional six

months to show that he could resume custody and care of his child.” See In re


1The court also terminated the mother’s parental rights to the child, and she does
not appeal.
                                             3

L.H., 949 N.W.2d 268, 272 (Iowa 2020) (stating a court may afford a parent an

additional six months to work toward reunification) (citing Iowa Code

§ 232.104(2)(b)).     The district court acknowledged the father’s request for

additional time but declined to grant the request. On our de novo review, we agree

with the court’s decision.

       At the time of the termination hearing, the father remained in the same

structured setting that disallowed children. According to the department’s case

manager, he was told “from the very beginning” that his housing situation was a

barrier to reunification. Although the father made efforts to obtain independent

housing, testified that he was “moving up very quickly on a couple of” housing lists,

and expressed a belief that with “just . . . a little more time” he would be able to

secure an apartment, he acknowledged he could not “say for certain” how long it

would take.

       The case manager testified the father’s health conditions also posed an

impediment to reunification. In combination with his housing situation, she did not

“feel like an additional six months would change that situation.” The child’s foster

mother similarly testified, “I don’t feel it is in [the child’s] best interest to go six more

months not knowing what’s going to happen in her life. That’s not fair to her.”

       We recognize the department had yet to secure an adoptive placement,

raising doubts about its stated intent to move to permanency immediately. That

said, we agree the prospect of reunification with the father within six months was

tenuous. As the child’s guardian ad litem stated, “[The father] is lacking the

parental skills; the life skills; the financial skills; the transportation skills; and just

the adulting skills, in general, to be able to take care of himself, let alone a pre-
                                          4


teen and teenage daughter on his own. I just do not see that changing in the next

six months.” We conclude the district court appropriately declined to grant the

father’s request to defer termination of his parental rights for six months.

       Termination must also serve the child’s best interests. See Iowa Code

§ 232.116(2). The guardian ad litem agreed the father and child “love[d] each

other” and were “bonded to one another.” But, as noted, she did not believe the

father possessed the “tools and skills” to care for a teenage child. The father

acknowledged he was “still wrestling with” whether reunification was in the child’s

best interests. While he made commendable strides in stabilizing his life and he

expressed a willingness to place his child’s welfare first, we agree with the district

court that termination was in the child’s best interests.

       We affirm the termination of the father’s parental rights to his child.

       AFFIRMED.